

116 HR 8825 IH: To authorize the Maritime Administrator to use certain appropriated funds to purchase duplicate medals authorized under Merchant Mariners of World War II Congressional Gold Medal Act of 2020, and for other purposes.
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8825IN THE HOUSE OF REPRESENTATIVESNovember 30, 2020Mr. Garamendi introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Maritime Administrator to use certain appropriated funds to purchase duplicate medals authorized under Merchant Mariners of World War II Congressional Gold Medal Act of 2020, and for other purposes.1.Authorization to purchase duplicate medals(a)In generalThe Secretary of Transportation, acting through the Administrator, may use funds appropriated for the Maritime Administration to purchase duplicate medals authorized under the Merchant Mariners of World War II Congressional Gold Medal Act of 2020 (Public Law 116–125) and provide such medals to eligible individuals who engaged in qualified service who submit an application under subsection (b) and were United States merchant mariners of World War II.(b)ApplicationTo be eligible to receive a medal described in subsection (a), an eligible individual who engaged in qualified service shall submit to the Administrator an application containing such information and assurances as the Administrator may require.(c)DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Maritime Administrator. (2)Eligible individual who engaged in qualified serviceThe term eligible individual who engaged in qualified service means an individual who, between December 7, 1941, and December 31, 1946—(A)was a member of the United States merchant marine, including the Army Transport Service and the Navy Transport Service, serving as a crewmember of a vessel that was—(i)operated by the War Shipping Administration, the Office of Defense Transportation, or an agent of such departments;(ii)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, or harbors of the United States;(iii)under contract or charter to, or property of, the Government of the United States; and(iv)serving in the Armed Forces; and(B)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service.